Citation Nr: 0521974	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a left knee disorder.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from May 1989 to 
January 1992.  He also served in the Army National Guard from 
December 1995 to April 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 RO decision which denied service 
connection for a left knee disorder.  The veteran testified 
at an August 2004 travel board hearing before the undersigned 
Acting Veterans Law Judge (VLJ) of the Board.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran of further action 
required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations redefine VA's obligations with 
respect to its duties to notify and assist claimants.  One of 
the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) (West 
2002), states that VA will provide a medical examination or 
obtain a medical opinion if the evidence reflects the 
existence of a current disability or persistent or recurrent 
symptoms of a disability that may be associated with military 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  See also 38 C.F.R. 
§ 3.159(c)(4) (2004); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

In the present case, the veteran sustained an injury to his 
left knee during service in September 1989 when he stepped 
into a hole and felt his knee hyperextend.  A contemporaneous 
service medical record (SMR) indicated there was mild 
tenderness and findings regarding the patella were negative, 
with patellofemoral pain syndrome being ruled out.  There are 
no subsequent Army SMRs indicating treatment of the left knee 
and there is no Army separation examination in the claims 
file, but the veteran's December 1995 Army National Guard 
enlistment examination indicated that his knees were normal.  
In addition, a November 1997 VA left knee X-rays reflected 
normal findings.  However, a January 1998 VA outpatient 
treatment (VAOPT) note diagnosed the veteran with left knee 
patellofemoral pain syndrome.  A February 1998 VA orthopedic 
note elaborated that the "impression is patellar femoral 
pain syndrome with possible degenerative changes from his 
previous injury."  Subsequently, private physicians 
diagnosed the veteran with a tear of his left meniscus and he 
underwent a September 2002 excision of an anterior tear of 
the left medial meniscus.

None of the other private and VA treatment notes opine as to 
the etiology of the veteran's left knee disorder, although a 
number of private and VA treatment records referred to post-
service employment and injuries affecting the veteran's left 
knee.  For example, a November 1998 VAOPT note referred to 
the veteran's work moving furniture and its effect on his 
knees, a July 2002 private MRI analysis noted the veteran's 
work history with steel or sheet metal, an October 2002 
private treatment note referred to the veteran's work as a 
machinist and its effect on his knees, and an October 2002 
private treatment note referred to trauma sustained to the 
knee from a fall while wrestling.

Thus, the record contains evidence of a current left knee 
disorder that, according to a VA physician, may be related to 
his in-service knee injury, as well as evidence of possible 
post-service causes of a left knee disorder.  However, the 
statement by the VA physician was only that a relationship 
between the veteran's patellofemoral pain syndrome and his 
in-service injury was "possible," and a physician's opinion 
using this terminology is an insufficient basis on which to 
grant service connection.  See, e.g., Winsett v. West, 
11 Vet. App. 420, 422, 424 (1998).  Moreover, even though the 
normal knee examination in December 1995 and normal left knee 
X-ray in November 1997 reflect that the veteran's symptoms 
have not been continuous since service, the absence of a 
chronic disease in service or continuity of symptomatology 
does not prohibit a finding of service connection; such a 
finding may be warranted where all of the evidence, including 
that pertinent to service, indicates a disease was incurred 
in service.  38 C.F.R. § 3.303(a), (b), (d) (2004).

Therefore, as the veteran's current left knee disorder may be 
related to service, but the competent medical evidence is 
insufficient to allow the Board to decide the claim without 
relying on its own unsubstantiated medical conclusions, see 
Winsett v. West, 11 Vet. App. at 424 (citing Thurber v. 
Brown, 5 Vet. App. 119, 123 (1993); Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991)), a remand is warranted.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of all of the veteran's 
VA treatment records relating to his left 
knee since July 1999, including, but not 
limited to, those of the Salem, Virginia 
VA Medical Center (VAMC).  Any records 
obtained should be associated with the 
other evidence in the claims file.

2.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to his 
left knee since July 2003, including, but 
not limited to, those of the Roanoke 
Orthopedic Center and the Carilion Health 
System in Roanoke, Virginia.  Ask the 
veteran to sign and submit the 
appropriate consent forms to release the 
medical records of any private care 
provider he identifies.

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the nature and etiology of his left knee 
disorder.  The claims folder must be made 
available to the examiner, and the VA 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should first identify the 
nature of the veteran's current left knee 
disorder.  The examiner should then state 
whether it is at least as likely as not 
that any identified left knee disorder is 
related to his September 1989 in-service 
left knee injury, or is otherwise related 
to service.  The VA examiner should 
consider the opinion expressed in the 
February 1998 VA orthopedic note and the 
post-service employment and left knee 
injuries referred to in the private and 
VA treatment records discussed above.  If 
no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then, review the additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case (SSOC).  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




